DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the joint has a rounder shape at an outer edge in the planar view than the second substrate.” However, it’s unclear based on the language of the claim which part(s) of the second substrate has the less round shape than the joint at the outer edge since the second substrate includes the joint. Therefore, claim 5 is considered indefinite. The Examiner suggests amending the claim to recite “the joint has a rounder shape at an outer edge in the planar view than another part of the second substrate” in order to remove the indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ban et al. (US PG Pub 2007/0058904 A1) in view of Chua et al. (US PG Pub 2007/0126010 A1).
Regarding claim 1, Ban discloses an optical device (FIG. 3) comprising: 
a first substrate (110, FIG. 3, [0036]) having a first plane (see annotated FIG. 3 below) and a plurality of elements (106, FIG. 3, [0036], where 106 includes a plurality of light-emitting devices or light-receiving devices 1101 as shown in FIG. 10A, [0045]), the plurality of elements being disposed on the first substrate to emit or receive light ([0045]); and 
a second substrate (101, FIG. 3, [0036]) having a second face (a bottom surface of 101, FIG. 3) that faces the first plane, the second substrate being provided with a plurality of lenses (105, FIG. 3, [0036]) disposed to correspond to the plurality of elements, the second substrate extending in a first direction parallel to the second face to contact the first plane (see annotated FIG. 3 below), the second substrate having a joint (see annotated FIG. 3 below) used to determine spacing between the first substrate and the second substrate, the joint contacting the first substrate with an area smaller than a maximum size of cross-sectional area parallel to the second face of the joint (see annotated FIG. 3 below).

    PNG
    media_image1.png
    667
    854
    media_image1.png
    Greyscale

Ban does not disclose the plurality of elements being disposed on the first substrate to emit or receive light in a direction intersecting with the first plane.
Chua discloses an optical device (FIG. 2) comprising: a first substrate (111, FIG. 2, [0025]) having a first plane (112, FIG. 2, [0025]) and a plurality of elements (118-1/118-2, FIG. 2, [0025]), the plurality of elements being disposed on the first substrate to emit or receive light in a direction intersecting with the first plane (“VCSELs 118 are fabricated on or below upper surface 112 of substrate 111 such that light beams generated by VCSELs 118 are predominantly emitted upward from upper surface 112,” [0025]).
The Examiner notes that Ban when modified by Chua will result in the plurality of elements 106 being fabricated below the first plane of the first substrate 110 so that the light emitted or received by the plurality of elements will intersect the first plane in a vertical direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of elements of Ban with fabricating under the first plane of the first substrate so that the plurality of elements emit or receive light in a direction intersecting the first plane as taught by Chua in order to enhance thermal conductivity of the plurality of elements by increasing contact surfaces of the plurality of elements with the first substrate.
Regarding claim 2, Ban discloses the joint includes a first part contacting the first substrate (see annotated FIG. 3 above), and a second part (see annotated FIG. 3 above) apart from the first substrate and intersecting with a normal to the second face.
Regarding claim 3, Ban discloses an adhesive (701, FIG. 6, [0040]) disposed between the first plane and the second part.
Regarding claim 4, Ban discloses the joint continuously surrounds the plurality of lenses in a planar view of the second face (see annotated FIG. 3 above).
Regarding claim 6, Ban discloses the joint contacts the first substrate through at least some of an outer region of the second substrate (see annotated FIG. 3 above).
Regarding claim 7, Ban discloses the joint is made of a same material as the second substrate (see annotated FIG. 3 above).
Regarding claim 8, Ban discloses a light-source device comprising: an optical device according to claim 1 (see rejection to claim 1); and a driver (108, FIG. 3, [0036]) configured to drive the optical device, wherein each one of the plurality of elements is an element to emit light ([0045]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ban et al. and Chua et al. as applied to claim 4 above, and further in view of Fincato (US PG Pub 2005/0263841 A1).
Regarding claim 5, the combination has disclosed the optical device outlined in the rejection to claim 4 except the joint has a rounder shape at an outer edge in the planar view than the second substrate. Fincato discloses an optical device (FIG. 2) comprising a first substrate (3, FIG. 2, [0043]) and a second substrate (13, FIG. 2, [0056]), wherein the second substrate includes projections (16, FIG. 2, [0058]) that have rounder shape at an outer edge in the planar view than another part of the second substrate and the first substrate includes seats (6, FIG. 2, [0052]) that couple with the projections to ensure a mechanical alignment with such precision as to allow a passive optical alignment, i.e. without light transmission, through the involved optical elements ([0072]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second substrate of the combination with the joint having a rounder shape at an outer edge in the planar view than the second substrate as taught by Fincato in order to ensure a mechanical alignment with such precision as to allow a passive optical alignment, i.e. without light transmission, through the involved optical elements.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ban et al. and Chua et al. as applied to claim 8 above, and further in view of YONEDA et al. (US PG Pub 2020/0166768 A1).
Regarding claim 9, the combination has disclosed the light-source device outlined in the rejection to claim 8 except a detector comprising: a detection system to which light emitted from the light-source device and reflected by an object is incident. YONEDA discloses a detector (FIG. 18) comprising: a light-source device (10, FIG. 18, [0111]); and a detection system (21, FIG. 18, [0111]) to which light emitted from the light-source device and reflected by an object is incident ([0112]-[0113]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the light-source device of the combination with the detector comprising the detection system to which light emitted from the light-source device and reflected by an object is incident as taught by YONEDA in order to obtain a measuring device based on feedback of the detection system.
Regarding claim 10, the combination, as modified, discloses an electronic device (the measuring device 1, FIG. 18) comprising a controller (30, FIG. 18, [0114]) configured to control the electronic device based on information obtained from the detector according to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi et al. (US PG Pub 2016/0043528 A1) discloses an optical device comprising a first substrate and a second substrate similar to the claimed invention (see FIG. 1 of Adachi).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828